
	
		II
		110th CONGRESS
		1st Session
		S. 286
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income interest received on loans secured by agricultural real
		  property. 
	
	
		1.Short titleThis Act may be cited as the
			 Rural Economic Investment Act of
			 2007.
		2.Exclusion for
			 interest on loans secured by agricultural real property
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139A the following new
			 section:
				
					139B.Interest on
				loans secured by agricultural real property
						(a)ExclusionGross
				income shall not include interest received by a qualified lender on any
				qualified real estate loan.
						(b)DefinitionsFor
				purposes of this section—
							(1)Qualified
				lenderThe term qualified lender means any bank or
				savings association the deposits of which are insured under the
				Federal Deposit Insurance Act
				(12 U.S.C.
				1811 et seq.).
							(2)Qualified real
				estate loanThe term qualified real estate loan
				means any loan secured by agricultural real estate or by a leasehold mortgage
				(with a status as a lien) on agricultural real estate. For purposes of the
				preceding sentence, the determination of whether property securing such loan is
				agricultural real estate shall be made as of the time the interest income on
				such loan is accrued.
							(3)Agricultural
				real estateThe term agricultural real estate
				means—
								(A)real property
				used for the production of 1 or more agricultural products, and
								(B)any single family
				residence—
									(i)which is the
				principal residence (within the meaning of section 121) of its occupant,
									(ii)which is located
				in a rural area (as determined by the Secretary of Agriculture), which is not
				within a Metropolitan Statistical Area (as defined by the Office of Management
				and Budget) and which has a population (determined on the basis of the most
				recent decennial census for which data are available) of 2,500 or less,
				and
									(iii)which is
				purchased or improved with the proceeds of the qualified real estate
				loan.
									(c)Coordination
				with Section 265Qualified real
				estate loans shall be treated as obligations described in section 265(a)(2) the
				interest on which is wholly exempt from the taxes imposed by this
				subtitle.
						.
			(b)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139A the following new
			 item:
				
					
						Sec. 139B. Interest on loans secured by
				agricultural real
				property.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
